DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
One of the information disclosure statements (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Another one of the IDS, filed on 3/10/2020 is a duplication, thus all references listed in the duplication have been crossed out. Applicant should note that duplicate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 –14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of US Patent of Lin et al (US 10627608). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10627608 and are therefore anticipated by said claims. This is 

Claims 1-2 and 13-14 of instant invention are disclosed in the claim 1 of US 10627608.  And claims 3-12 of instant invention are disclosed in the claims 2-11 of US 10151900 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Nakazawa et al (US 20010033426). 

Regarding Claim 1 Nakazawa teaches a converter optical system (abstract; fig. 1, G1, G2; ¶[0014], line 1-14, the teleconverter lens is formed of a front lens group G1 composed of lens elements L1-L4, and a back lens group G2 composed of lens elements L5 and L6) comprising:
 
a first lens having positive refractive power  (fig. 1, L1); 
a second lens having negative refractive power  (fig. 1, L2); 
a third lens having positive refractive power (fig. 1, L3); 
a fourth lens having negative refractive power (fig. 1, L4); and 
a fifth lens having positive refractive power (fig. 1, L5 or L5+L6 cemented lens); 

wherein the first to fifth lenses are sequentially disposed in numerical order from the first lens to the fifth lens from an object side of the converter optical system to an image side of the converter optical system (fig. 1, L1-L5); and
 
the fourth lens is bonded to either one or both of the third lens and the fifth lens  (fig. 1, L3, L4 bonded ).



Regarding Claim 4, Nakazawa teaches the converter optical system of claim 1, wherein an expression 1.55 < n1 < 1.65 is satisfied, where n1 is a refractive index of the first lens (¶[0019], Table 1, given n1 =1.63003).

Regarding Claim 6, Nakazawa teaches the converter optical system of claim 1, wherein an object-side surface of the first lens is convex (fig. 1, L1).

Regarding Claim 7, Nakazawa teaches the converter optical system of claim 1, wherein an image-side surface of the first lens is concave (fig. 1, L1).



Regarding Claim 9, Nakazawa teaches the converter optical system of claim 1, wherein an image-side surface of the second lens is concave (fig. 2, L2).

Regarding Claim 11, Nakazawa teaches The converter optical system of claim 1, wherein an object-side surface of the fifth lens is convex (fig. 1, L5; ¶[0019], Table 1, given R7 = 38.305).

Regarding Claim 13, Nakazawa teaches the converter optical system of claim 1, wherein an expression 1000 < f/D is satisfied, where f is an overall focal length of the converter optical system, and D is a distance from an object-side surface of the first lens to an image-side surface of the fifth lens (¶[0014], line 1-14, the teleconverter lens is formed of a front lens group G1 composed of lens elements L1-L4, and a back lens group G2 composed of lens elements L5 and L6; ¶[0014], line 1-12, the teleconverter lens is formed of a front lens group G1, and a back lens group G2, the teleconverter lens is an afocal system, --as the teleconverter lens is an afocal system, which has f ≈ ∞; so 1000 < f/D is satisfied).

Regarding Claim 14, Nakazawa teaches the converter optical system of claim 13, wherein the converter optical system is a teleconverter optical system (¶[0014], line 1-14, the teleconverter lens is formed of a front lens group G1 composed of lens .

Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Ogata (US 20150205188). 

Regarding Claim 1 Ogata teaches a converter optical system (abstract; fig. 6) comprising:
 
a first lens having positive refractive power  (fig. 6, CL11); 
a second lens having negative refractive power  (fig. 6, CL21); 

a fourth lens having negative refractive power (fig. 6, CL23); and 
a fifth lens having positive refractive power (fig. 6, CL24); 

wherein the first to fifth lenses are sequentially disposed in numerical order from the first lens to the fifth lens from an object side of the converter optical system to an image side of the converter optical system (fig. 6, CL11, CL21, CL22, CL23, CL24); and
 
the fourth lens is bonded to either one or both of the third lens and the fifth lens  (fig. 6, CL22, CL23 bonded ).

Regarding Claim 3, Ogata teaches the converter optical system of claim 1, wherein an expression 26 < D < 45 mm is satisfied, where D is a distance from an object-side surface of the first lens to an image-side surface of the fifth lens (fig. 5; ¶[0198], Table of example 4, the D can be calculated as D = 28.18 mm, satisfying 26 < D < 45 mm).

Regarding Claim 10, Ogata teaches the converter optical system of claim 1, wherein both an object-side surface and an image-side surface of the fourth lens are concave (fig. 6, CL23).



Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872